DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-18 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-18 of U.S. Patent No. 11,412,321 B2 and claims 1, 3, 9, 12, 14, 29, 24, 26 and 32 of U.S. Patent No 10,893,356 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because they are directed towards substantially the same subject matter.

Instant Application
US 11,412,321 B2
US 10,893,356 B2
1. A method for audio signal alteration, the method comprising: receiving an audio signal as an input; receiving an electroencephalography (EEG) sensor measurement representative of brain activity of a user; determining, based upon the audio signal and the EEG sensor measurement, a correlation that indicates whether the user hears the audio signal; in response to determining that the user hears the audio signal, determining that the audio signal causes the user to be distracted; and in response to determining that the audio signal causes the user to be distracted, causing an alteration to the audio signal to address a distraction caused by the audio signal.
1. A method of enabling adaptive audio signal alteration, the method comprising: receiving one or more audio signals including an input audio signal for a user; in response to receiving the input audio signal, receiving electroencephalography (EEG) sensor measurements representative of brain activity of the user; determining, based upon the input audio signal and the EEG sensor measurements, a correlation that indicates whether the user hears the input audio signal; in response to the correlation indicating that the user hears the input signal, determining, based upon sensor measurements indicating a state of the user, whether the input audio signal causes the user to be distracted; and in response to determining that the input audio signal causes the user to be distracted, causing an alteration of one of the one or more audio signals to obtain a modified version of the one of the one or more audio signals to address a distraction caused by the input audio signal when heard by the user.
1. A method of enabling adaptive audio signal alteration, the method comprising: receiving one or more audio signals including an input audio signal; determining, based upon brain activity of a user of an audio device, whether the user hears the input audio signal, wherein the determining whether the user hears the input audio signal includes: comparing a correlation between electroencephalography, EEG, sensor measurements and the input audio signal with one or more auditory evoked potential, AEP, signatures to determine whether the user hears the input audio signal, wherein each of the AEP signatures is representative of EEG sensor measurements associated with audio signals; determining, based upon sensor measurements indicating a physical state of the user, whether the user is distracted by the input audio signal; and in response to determining that the user hears the input audio signal and that the input audio signal causes the user to be distracted, determining one or more configuration parameters to be used for altering one of the one or more audio signals, causing an alteration of the one of the one or more audio signals based upon the one or more configuration parameters to obtain one or more modified versions of the one of the one or more audio signals that are intended to address the distraction caused by the input audio signal, and causing one or more output audio signals to be output, wherein the one or more output audio signals include the modified versions of the one of the one or more audio signals.
2. wherein in response to determining that the audio signal causes the user to be distracted, further causing an output of the alteration to the audio signal to the user.
See claim 2
1. … causing one or more output audio signals to be output, wherein the one or more output audio signals include the modified versions of the one of the one or more audio signals.
3. wherein the determining that the audio signal causes the user to be distracted further includes receiving and using a motion sensor measurement, heart rate sensor measurement, breathing sensor measurement, productivity monitoring indicator, or any combination thereof.
See claim 6
See claim 9
4. wherein the determining the correlation that indicates whether the user hears the audio signal further includes comparing the EEG sensor measurement and the audio signal with Auditory Evoked Potential (AEP) signatures for the correlation.
See claim 3
1. …comparing a correlation between electroencephalography, EEG, sensor measurements and the input audio signal with one or more auditory evoked potential, AEP, signatures to determine whether the user hears the input audio signal, wherein each of the AEP signatures is representative of EEG sensor measurements associated with audio signals…
5. wherein in response to determining that the audio signal causes the user to be distracted, further determining a configuration parameter to be used for the alteration to the audio signal.
See claim 4
1. …determining one or more configuration parameters to be used for altering one of the one or more audio signals…
6. wherein the determining the configuration parameter includes setting an acoustic level of the audio signal to an acoustic level threshold to cause the alteration to the audio signal.
See claim 5
See claim 3
7. An apparatus for audio signal alteration, the apparatus comprising: a processor; and a memory comprising instructions which, when executed by the processor, cause the apparatus to: receive an audio signal as an input; receive an electroencephalography (EEG) sensor measurement representative of brain activity of a user; determine, based upon the audio signal and the EEG sensor measurement, a correlation that indicates whether the user hears the audio signal; in response to determination that the user hears the audio signal, determine that the audio signal causes the user to be distracted; and in response to determination that the audio signal causes the user to be distracted, cause an alteration to the audio signal to address a distraction caused by the audio signal.
7. An apparatus for enabling adaptive audio signal alteration, the apparatus comprising: a processor configured to execute instructions stored in a non-transitory computer readable storage medium to perform operations to: receive one or more audio signals including an input audio signal for a user; in response to receiving the input audio signal, receive electroencephalography (EEG) sensor measurements representative of brain activity of the user; determine, based upon the input audio signal and the EEG sensor measurements, a correlation that indicates whether the user hears the input audio signal; in response to the correlation indicating that the user hears the input signal, determine, based upon sensor measurements indicating a state of the user, whether the input audio signal causes the user to be distracted; and in response to determining that the input audio signal causes the user to be distracted, cause an alteration of one of the one or more audio signals to obtain a modified version of the one of the one or more audio signals to address a distraction caused by the input audio signal when heard by the user.
12. An apparatus for enabling adaptive audio signal alteration, the apparatus comprising: an audio signal adaptive alteration unit to perform the following operations: receive one or more audio signals including an input audio signal; determine, based upon brain activity of a user of the apparatus, whether the user hears the input audio signal, wherein to determine whether the user hears the input audio signal includes to: compare a correlation between electroencephalography, EEG, sensor measurements and the input audio signal with one or more auditory evoked potential, AEP, signatures to determine whether the user hears the input audio signal, wherein each of the AEP signatures is representative of EEG sensor measurements associated with audio signals; determine, based upon sensor measurements indicating a physical state of the user, whether the user is distracted by the input audio signal; and in response to determining that the user hears the input audio signal and that the input audio signal causes the user to be distracted, determine one or more configuration parameters to be used for altering one of the one or more audio signals, cause an alteration of the one or more audio signals based upon the one of the one or more configuration parameters to obtain one or more modified versions of the one of the one or more audio signals that are intended to address the distraction caused by the input audio signal, and cause one or more output audio signals to be output, wherein the one or more output audio signals include the modified versions of the one of the one or more audio signals.
8. wherein in response to determine that the audio signal causes the user to be distracted, further to cause an output of the alteration to the audio signal to the user.
See claim 8
12. … and cause one or more output audio signals to be output, wherein the one or more output audio signals include the modified versions of the one of the one or more audio signals.
9. wherein to determine that the audio signal causes the user to be distracted further includes to receive and use a motion sensor measurement, heart rate sensor measurement, breathing sensor measurement, productivity monitoring indicator, or any combination thereof.
See claim 12
See claim 20
10. wherein to determine the correlation that indicates whether the user hears the audio signal further includes to compare the EEG sensor measurement and the audio signal with Auditory Evoked Potential (AEP) signatures for the correlation.
See claim 9
12. … compare a correlation between electroencephalography, EEG, sensor measurements and the input audio signal with one or more auditory evoked potential, AEP, signatures to determine whether the user hears the input audio signal…
11. wherein in response to the determination that the audio signal causes the user to be distracted, further to determine a configuration parameter to be used for the alteration to the audio signal.
See claim 10
12. … determine one or more configuration parameters to be used for altering one of the one or more audio signals…
12. wherein to determine the configuration parameter includes to set an acoustic level of the audio signal to an acoustic level threshold to cause the alteration to the audio signal.
See claim 11
See claim 14
13. A non-transitory computer readable storage medium that stores instructions which, when executed by a processor, cause an apparatus to perform operations for audio signal alteration comprising: receiving an audio signal as an input; receiving an electroencephalography (EEG) sensor measurement representative of brain activity of a user; determining, based upon the audio signal and the EEG sensor measurement, a correlation that indicates whether the user hears the audio signal; in response to determining that the user hears the audio signal, determining that the audio signal causes the user to be distracted; and in response to determining that the audio signal causes the user to be distracted, causing an alteration to the audio signal to address a distraction caused by the audio signal.
13. A non-transitory computer readable storage medium that stores instructions, which when executed by a processor perform operations comprising: receiving one or more audio signals including an input audio signal for a user; in response to receiving the input audio signal, receiving electroencephalography (EEG) sensor measurements representative of brain activity of the user; determining, based upon the input audio signal and the EEG sensor measurements, a correlation that indicates whether the user hears the input audio signal; in response to the correlation indicating that the user hears the input signal, determining, based upon sensor measurements indicating a state of the user, whether the input audio signal causes the user to be distracted; and in response to determining that the input audio signal causes the user to be distracted, causing an alteration of one of the one or more audio signals to obtain a modified version of the one of the one or more audio signals to address a distraction caused by the input audio signal when heard by the user.
24. A non-transitory computer readable storage medium that stores instructions, which when executed by a processor perform operations comprising: receiving one or more audio signals including an input audio signal; determining, based upon brain activity of a user of an audio device, whether the user hears the input audio signal, wherein the determining whether the user hears the input audio signal includes: comparing a correlation between electroencephalography, EEG, sensor measurements and the input audio signal with one or more auditory evoked potential, AEP, signatures to determine whether the user hears the input audio signal, wherein each of the AEP signatures is representative of EEG sensor measurements associated with audio signals; determining, based upon sensor measurements indicating a physical state of the user, whether the user is distracted by the input audio signal; and in response to determining that the user hears the input audio signal and that the input audio signal causes the user to be distracted, determining one or more configuration parameters to be used for altering one of the one or more audio signals, causing an alteration of the one or more audio signals based upon the one of the one or more configuration parameters to obtain one or more modified versions of the one of the one or more audio signals that are intended to address the distraction caused by the input audio signal, and causing one or more output audio signals to be output, wherein the one or more output audio signals include the modified versions of the one of the one or more audio signals.
14. wherein in response to determining that the audio signal causes the user to be distracted, further causing an output of the alteration to the audio signal to the user.
See claim 14
24. …and causing one or more output audio signals to be output, wherein the one or more output audio signals include the modified versions of the one of the one or more audio signals.
15. wherein the determining that the audio signal causes the user to be distracted further includes receiving and using a motion sensor measurement, heart rate sensor measurement, breathing sensor measurement, productivity monitoring indicator, or any combination thereof.
See claim 18
See claim 32
16. wherein the determining the correlation that indicates whether the user hears the audio signal further includes comparing the EEG sensor measurement and the audio signal with Auditory Evoked Potential (AEP) signatures for the correlation.
See claim 15
24. …comparing a correlation between electroencephalography, EEG, sensor measurements and the input audio signal with one or more auditory evoked potential, AEP, signatures to determine whether the user hears the input audio signal…
17. wherein in response to determining that the audio signal causes the user to be distracted, further determining a configuration parameter to be used for the alteration to the audio signal.
See claim 16
24. …determining one or more configuration parameters to be used for altering one of the one or more audio signals…
18. wherein the determining the configuration parameter includes setting an acoustic level of the audio signal to an acoustic level threshold to cause the alteration to the audio signal.
See claim 17
See claim 26



Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: Adachi et al. (US 2013/0039498 A1) and Aimone et al. (US 2014/0223462 A1)
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES K MOONEY whose telephone number is (571)272-2412. The examiner can normally be reached Monday-Thursday, 8:30-6:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vivian Chin can be reached on (571) 272-7848. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/JAMES K MOONEY/Primary Examiner, Art Unit 2654